DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, lines 3-4, “an output unit to perform at least one of emitting an alarm sound, illuminating a light, and displaying a word on an LED display,” should read. “an output unit to perform at least one of emitting an alarm sound, illuminating a light, or displaying a word on an LED display,”
	  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “removably disposed” in claim 1, line 5, is a relative term which renders the claim indefinite.  The term "removably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one It is unclear to the examiner how the cameras are removably disposed on the strap assembly as claimed. Claims 2-7 are also rejected by virtue of dependency on claim 1.
The term “predetermined level of force” in claim 6, line 2, is a relative term which renders the claim indefinite.  The term "predetermined" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Wherein no pocket securing fastener is disclosed, it is unclear to the examiner what comprises the predetermined level of force required to remove the pocket as claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5408220 A), in view of Kim et al. (US 10129503 B1), further in view of Chan (US 8768141 B2), and further in view of Henry et al. (US 20140050468 A1),

	Regarding Claim 1, Brown et al. teaches a safety enhancing storage bag (10), comprising:
A main body (12) to store at least one first item therein. (Fig. 1; Col. 4, Lines 1-3)
A strap assembly (14) disposed on at least a portion (16) of the main body (10) to suspend the main body (10) in response to being worn by a user (as a shoulder strap). (Figs. 1-6; Col. 4, Lines 4-10)
An alarm system (52, 54, and 56) disposed on at least a portion of the strap assembly (14) to output an alarm in response to activating the alarm system (52, 54, and 56). (Figs. 5-6; Col. 4, Lines 41-65)

	Brown et al. does not teach, wherein there is a plurality of cameras removably disposed on at least a portion of the strap assembly to record a video of a predetermined duration.
	
	Kim et al. further teaches a plurality of cameras (106) disposed on a strap assembly (104) to record video. (Fig. 1; Col. 4, Lines 30 – 33)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Brown et al., and provide for a plurality of video cameras disposed on a strap assembly as taught by Kim et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a plurality of video cameras disposed on the strap assembly to record video in order for the user of the purse to video capture a potential thief or burglar in order to identify them for authorities. 

(26) can record video for a predetermined duration. (Figs. 1G, 7; Col. 15, Lines 19-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Brown et al., modified above, and provide for a plurality of video cameras recording video for a predetermined duration as taught by Chan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a plurality of video cameras recording video for a predetermined duration in order to preserve storage space within the recording system.

	Henry et al. further teaches a camera (16) removably (38a, 38b) disposed (33) on at least a portion of the strap assembly (12). (Figs. 1, 5; [0015])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Brown et al., modified above, and provide a camera being removably disposed on a portion of the strap assembly as taught by Henry et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for cameras being removably disposed on the strap assembly in order for the user to alter the configuration of the cameras in order to achieve a preferred viewing angle while capturing video.

Regarding Claim 2, Brown et al., modified above, teaches all of the elements of the invention described in claim 1 above.
	Brown et al. further teaches wherein the strap assembly (12) comprises: an adjustable strap (12); and a strap fastener (44) disposed on at least a portion of the adjustable strap (12) to adjust a length of the adjustable strap (12). (Figs. 1-3; Col. 5, Lines 7-10; Col. 4, Lines 30-31)

	Regarding Claim 3, Brown et al., modified above, teaches all of the elements of the invention described in claim 1 above.
	Brown et al. further teaches wherein the alarm system comprises: an output unit (52) to perform at least one of emitting an alarm sound (wherein the speaker (52) emits an audible sound) , illuminating a light, or displaying a word on an LED display. (Figs. 5-6; Col. 4, Lines 41-44)
	Brown et al. does not teach an output button connected to the output unit to activate or deactivate the output unit.
	Chan et al. further teaches an output button (34) connected to the output unit to activate or deactivate the output unit (36). (wherein LED’s (36) may be configured to alter their illumination pattern correspondent to the On/Off status of a camera band, which is controlled by output button (34)). (Figs. 8, 9C, 19A-19B; Col. 13, Lines 25-33; Col. 15; Lines 28-33)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Brown et al., modified above, and provide an output button toggling activation of an 

	Regarding Claim 4, Brown et al., modified above, teaches all of the elements of the invention described in claim 3 above except; wherein the plurality of cameras record the video in response to depressing the output button.
	Chan further teaches wherein a plurality of cameras (26) record the video in response to depressing an output button (34). (Figs. 8, 9B-9C, 19A-19B; Col. 15; Lines 28-33)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Brown et al., modified above, and provide an output button initiating the recording of video as taught by Chan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an output button controlling a video camera, in order to enable the user to selectively record video when it they deem it necessary.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5408220 A), in view of Kim et al. (US 10129503 B1), further in view of Chan (US 8768141 B2), further in view of Henry et al. (US 20140050468 A1), and further in view of Dandia (US 9364063 B1).

	Regarding Claim 5, Brown et al., modified above, teaches all of the elements of the invention described in claim 1 above except; at least one pocket removably disposed on at least a portion of the main body to store at least one second item therein.
	Dandia further teaches at least one pocket (12) removably disposed on at least a portion of a main body (11) to store at least one second item (valuables) therein. (Figs. 1-3; Col 2; Lines 63-67; Col. 3, Lines 1-3; Col 3, Lines 47-51)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Brown et al., modified above, and provide for a pocket removably disposed on at least a portion of the main body as taught by Dandia. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a removably attached pocket disposed on the main body of the bag in order to provide the user with additional storage space.

	Regarding Claim 6, Brown et al., modified above, teaches all of the elements of the invention described in claim 5 above except;  wherein the at least one pocket detaches in response to a predetermined level of force directed away from the main body.
	Dandia further teaches wherein the at least one pocket (12) detaches in response to a predetermined level of force directed away from the main body (11). (Examiner notes that wherein Dandia teaches a magnetic (14) attachment, it requires a predetermined level of force to detach away from the main body.) (Fig. 1B; Col. 3, Lines 3-6)


	Regarding Claim 7, Brown et al., modified above, teaches all of the elements of the invention described in claim 5 above except; a sensor disposed under the at least one pocket to send an alert signal to the alarm system in response to detecting the at least one pocket is detached from the main body, such that the alarm system outputs the alarm.
	Dandia Further teaches a sensor (18) disposed under the at least one pocket (12) to send an alert signal (19) to the alarm system (13) in response to detecting the at least one pocket (12) is detached from the main body (11), such that the alarm system (13) outputs the alarm (19). (Figs. 1B, 2B; Col. 3, Lines 3-6; Col. 3, Lines 44-51)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Brown et al., modified above, and provide for the removal of the pocket triggering an alarm as taught by Dandia. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an alarm system that 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Kramer (US 1706387 A), teaches an armored bag that incorporates a camera triggered with a button.
DiPerna et al. (US 10230827 B2), teaches an emergency personal protection system that may comprise a phone cover that incorporates security measures including recording video that are activated through the use of a button.
Piekarski et al. (US 20190014242 A1), teaches a removably attached camera system.
Ragans (US 20190343257 A1), teaches a lighted handbag assembly that incorporates an alarm.
Parker-Ogden (US 20070102077 A1), teaches a detachable purse assembly that requires a predetermined amount of force to detach.
Knittel et al. (US 20180255894 A1), teaches carrying devices with built in security systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733      

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733